Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 21, 1995 (People v Davis, 212 AD2d 724 [1995]), affirming a judgment and an amended judgment of the County Court, Nassau County, rendered November 25, 1992, and November 18, 1993, respectively.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Florio, H. Miller and Schmidt, JJ., concur.